internal_revenue_service p o box cincinnati oh release number release date date august department of the treasury employer_identification_number contact person - id number contact telephone number legend uil b program c company d company e company f number g dollars amount h dollars amount dear you asked for advance approval of your employer-related scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding employer-related scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding employer-related scholarships meet the - requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 letter catalog number 58264e description of your request you will operate an employer-related scholarship program called b the purpose of b education in college or vocational school programs is to assist the children of c employees who plan to continue their b will provide educational scholarship awards to high school seniors or graduates or current postsecondary undergraduates who plan to enroll in full-time undergraduate study at an accredited or bona_fide college university or vocational-technical school for the entire academic year the scholarships are available to individuals of all c employees worldwide and may include individuals in both the united_states and other foreign countries you anticipate publicizing b through c’s website solicitation or announcement materials have yet to be developed this scholarship program is administered by a third-party vendor d which is a division of e the scholarships will be awarded on an objective and nondiscriminatory basis awards are granted without regard to race color creed religion sexual orientation gender disability or national origin including the consideration of academic performance demonstrated leadership and participation in school and community activities honors work experience a statement of career and educational goals and aspirations unusual personal or family circumstances and an outside appraisal all information received is considered confidential and is reviewed only by d d has well established recipient selection criteria interested students must complete the application and mail it along with a current complete transcript of grades and any other required documents to d grade reports are not acceptable unofficial transcripts must display student name school name grade and credit hours earned for each course and term in which each course was taken applicants will receive an email acknowledging receipt of their application applicants must meet all of the following criteria e e e e be dependent_children age and under of full-time c employees who have a minimum of one year employment with the company as of the application deadline date dependent_children are defined as biological step or adopted children living in the employees household or primarily supported by the employee be high school seniors or graduates or current postsecondary undergraduates students outside the united_states must be in their final year of upper or higher secondary school or be current technical or university level students in year one of the program there will be no gpa requirement after year one applicants must have a minimum grade point average of on a scale or its equivalent plan to enroll in full-time undergraduate study at an accredited college university or vocational-technical school for the entire academic year letter catalog number 58264e e children of c’s directors general managers executives vice presidents board members and foundation board members are ineligible to apply due to differences in educational systems applicants from countries other than the united_states must provide the following materials english translations for all non-english documents clear photocopies of the following educational documents students currently or previously enrolled in an institution_of_higher_education college university vocational or technical school must include the following documents a academic record transcript of grades for all higher education course work completed and b secondary school credential diploma certificate current secondary school students and students who have completed less than one year of higher education college university vocational or technical school must include the following documents a academic record transcript of grades for air secondary education course work completed during the past three years and b results of academic examinations applicants are responsible for gathering and submitting all necessary information applications are evaluated on the information supplied incomplete applications will not be evaluated provided there are qualified applicants recipients from outside the united_states and canada will be selected in proportion to the number of applicants academic evaluation of international applicants will include a review of the grade mark average based on the grading system used in the applicant’s country a review of the results of academic examinations school cost and government subsidy information financial need will not be considered the foundation anticipates awarding f new awards each year awards are renewable up to three years or until a bachelor’s or vocational degree or equivalent is earned whichever comes first renewal is contingent upon maintenance by the student of at least a gpa or equivalent in a full-time course of study at an accredited institution continued employment of the student’s parent with c and your continuation of the program initially the authorized distribution for new awards will be g dollars with up to f awards of h dollars each d processes scholarship payments on behalf of you in one installment checks are mailed to the home address of each recipient and are made payable to the school for the student the award checks will be issued in united_states currency scholarships will be awarded on a per semester basis for an academic year letter catalog number 58264e recipients have no obligation to you they are however required to notify d of any changes in address school enrollment or other relevant information and to send a complete transcript when requested d will perform the administration of the program including receipt and processing of applications review of submissions determination of eligibility selection of recipients notification to all applicants payment of awards as well as customer service to students parents school officials and other stakeholders you represent that you will complete the following arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversion of funds from their intended purposes take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees' assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversion from occurring you represent that you will maintain the following all records relating to individual grants including information obtained to evaluate grantees identify a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants described above the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure revproc_76_47 1976_2_cb_670 provides guidelines to determine whether grants a private_foundation makes under an employer-related program to employees or children of employees are scholarship or fellowship grants subject_to the provisions of code sec_117 if the program satisfies the seven conditions in sections dollar_figure through dollar_figure of revproc_76_47 and meets the applicable_percentage tests described in section dollar_figure of revproc_76_47 we will assume the grants are subject_to the provisions of code sec_117 you represented that your grant program will meet the requirements of either the percent or percent percentage_test in revproc_76_47 these tests require that letter catalog number 58264e e e e the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants were applicants for grants and were considered by the selection committee for grants or the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants whether or not they submitted an application or the number of grants awarded to employees in any year won't exceed percent of the number of employees who were eligible for grants were applicants for grants and were considered by the selection committee for grants you further represented that you will include only children who meet the eligibility standards described in revproc_85_51 1985_2_cb_717 when applying the percent test applicable to employees’ children in determining how many employee children are eligible for a scholarship under the percent test a private_foundation may include only those children who submit a written_statement or who meet the foundation's eligibility requirements they must also satisfy certain enrollment conditions you represented that your procedures for awarding grants under this program will meet the requirements of revproc_76_47 in particular e e e an independent selection committee whose members are separate from you your creator and the employer will select individual grant recipients you will not use grants to recruit employees nor will you end a grant if the employee leaves the employer you will not limit the recipient to a course of study that would particularly benefit you or the employer other conditions that apply to this determination e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination is in effect as long as your procedures comply with sections dollar_figure through dollar_figure of revproc_76_47 and with either of the percentage tests of sec_4 if you establish another program covering the same individuals that program must also meet the percentage_test e this determination applies only to you it may not be cited as a precedent letter catalog number 58264e e e e e you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58264e
